  Case 2:14-cv-00601-MHT-GMB Document 2491 Filed 04/16/19 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,             )
                                   )
        Plaintiffs,                )
                                   )        CIVIL ACTION NO.
        v.                         )         2:14cv601-MHT
                                   )              (WO)
JEFFERSON S. DUNN, in his          )
official capacity as               )
Commissioner of                    )
the Alabama Department of          )
Corrections, et al.,               )
                                   )
        Defendants.                )

                                ORDER

    It is ORDERED that defendants’ motion for extension

(doc.        no.   2481)   is   granted    to    the    extent     that

defendants’ responses are due by 4:00 p.m. on April 18,

2019.

    DONE, this the 16th day of April, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
